
	

114 HR 3624 : Fraudulent Joinder Prevention Act of 2016
U.S. House of Representatives
2016-02-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3624
		IN THE SENATE OF THE UNITED STATES
		February 29, 2016Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend title 28, United States Code, to prevent fraudulent joinder.
	
	
 1.Short titleThis Act may be cited as the Fraudulent Joinder Prevention Act of 2016. 2.Prevention of fraudulent joinderSection 1447 of title 28, United States Code, is amended by adding at the end the following:
			
				(f)Fraudulent joinder
 (1)This subsection shall apply to any case in which— (A)a civil action is removed solely on the basis of the jurisdiction conferred by section 1332(a);
 (B)a motion to remand is made on the ground that— (i)one or more defendants are citizens of the same State as one or more plaintiffs; or
 (ii)one or more defendants properly joined and served are citizens of the State in which the action was brought; and
 (C)the motion is opposed on the ground that the joinder of the defendant or defendants described in subparagraph (B) is fraudulent.
 (2)The joinder of a defendant described in paragraph (1)(B) is fraudulent if the court finds that— (A)there is actual fraud in the pleading of jurisdictional facts with respect to that defendant;
 (B)based on the complaint and the materials submitted under paragraph (3), it is not plausible to conclude that applicable State law would impose liability on that defendant;
 (C)State or Federal law clearly bars all claims in the complaint against that defendant; or (D)objective evidence clearly demonstrates that there is no good faith intention to prosecute the action against that defendant or to seek a joint judgment including that defendant.
 (3)In determining whether to grant or deny a motion under paragraph (1)(B), the court may permit the pleadings to be amended, and shall consider the pleadings, affidavits, and other evidence submitted by the parties.
 (4)If the court finds that all defendants described in paragraph (1)(B) have been fraudulently joined under paragraph (2), it shall dismiss without prejudice the claims against those defendants and shall deny the motion described in paragraph (1)(B)..
		
	Passed the House of Representatives February 25, 2016.Karen L. Haas,Clerk
